         Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       -   X


UNITED STATES OF AMERICA

        - v. -                                        INFORMATION

CRAIG ZABALA,                                         20 Cr. 564

            Defendant.

                                           X


                                   COUNT ONE

        (Conspiracy to Commit Securities Fraud and Wire Fraud)

            The Acting United States Attorney charges:

                             The Scheme to Defraud

            1.       From at least in or about 2015 through in or about

2020, CRAIG ZABALA, the defendant, and others perpetrated a scheme

to defraud at least approximately 17 investors out of at least

approximately        $4.38   million   by      (i)   soliciting    investments   in

notes, warrants, and equity issued by Concorde Group Holdings Inc.

("Holdings"),     a purported merchant bank of which ZABALA was the

Chairman,     CEO,     and   President,        through   false     and   misleading

statements;      (ii) failing to use investors' funds as promised; and

(iii)    converting investors' money to their own use, including to

repay (in a Ponzi-like fashion) investors in Concorde Group, Inc.,

another purported and associated merchant bank of which ZABALA was

the Chairman, CEO, and President.
         Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 2 of 6




                               Statutory Allegation

             2.     From at least in or about 2015 through in or about

2020,    in the Southern District of New York and elsewhere,                            CRAIG

ZABALA, the defendant, and others known and unknown, willfully and

knowingly did combine, conspire,               confederate, and agree together

and with each other to commit offenses against the United States,

to wit, securities fraud, in violation of Title 15, United States

Code,    Sections     78j (b) and 78ff,         and Title        17,    Code of Federal

Regulations,      Section 240.l0b-5,           and wire fraud,           in violation of

Title 18, United States Code, Section 1343.

             3.     It was a part and object of the conspiracy that

CRAIG    ZABALA,      the    defendant,    and        others     known        and   unknown,

willfully and knowingly,          directly and indirectly, by use of the

means and instrumentalities of interstate commerce,                             and of the

mails and of the facilities of national securities exchanges, would

and did use and employ, in connection with the purchase and sale

of      securities,         manipulative        and      deceptive            devices     and

contrivances,       in      violation     of     Title     17,         Code    of    Federal

Regulations, Section 240.l0b-5, by:               (a) employing devices, schemes

and artifices to defraud;          (b) making and causing to be made untrue

statements of material facts and omitting to state material facts

necessary in order to make the statements made,                          in light of the

circumstances under which they were made, not misleading; and (c)

engaging in acts, practices, and courses of business which operated


                                           2
         Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 3 of 6




and would operate as a fraud and deceit upon persons, in violation

of Title 15,      United States Code,            Sections 78j (b) and 78ff,                   and

Title 17, Code of Federal Regulations, Section 240.l0b-5.

            4.     It     was    a   further        part     and    an     object       of    the

conspiracy that CRAIG ZABALA, the defendant, and others known and

unknown, willfully and knowingly, having devised and intending to

devise a scheme and artifice to defraud, and for obtaining money

and    property     by     means     of     false     and     fraudulent          pretenses,

representations,         and promises,      for the purpose of executing such

scheme    and    artifice,      would      and did     transmit          and    cause    to    be

transmitted by means            of   wire    communication          in     interstate         and

foreign commerce writings,            signs, signals, pictures,                  and sounds,

in violation of Title 18, United States Code, Section 1343.

                                      Overt Acts

            5.      In furtherance of the conspiracy and to effect its

illegal    objects,      the    following     overt        acts,   among       others,       were

committed in the Southern District of New York and elsewhere:

                    a.      On or about November 2, 2015,                      CRAIG ZABALA,

the defendant, wrote a check for $100,000 payable to his girlfriend

from   a bank     account       in   New    York,     New    York    using money             from

investors in Holdings.

                    b.      On or about October 29,                2016,       ZABALA sent a

prospective       Holdings       investor        an    email        that        included       an

attachment, which falsely stated, "[Holdings] has already raised


                                             3
          Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 4 of 6




US$24.2 million in its offering" of $25 million in senior secured

notes.

                    c.    On or about June 8, 2018,      ZABALA used money

invested by Holdings investors to make a payment of approximately

$17,220.82 on his American Express card.

              (Title 18, United States Code, Section 371.)

                           FORFEITURE ALLEGATION

             6.    As a result of committing the offense alleged in

Count One of this Information, CRAIG ZABALA, the defendant, shall

forfeit to the United States pursuant to Title 18, United States

Code, Section 981(a) (1) (C) and Title 28, United States Code Section

2 4 61,   any property,    real   or personal,   which   constitutes      or is

derived from proceeds traceable to the commission of the offense

alleged in Count One this Information, including but not limited

to a sum of money equal to $4,380,000 in United States currency

representing the amount of proceeds traceable to the commission of

said offense that the defendant personally obtained.

                         Substitute Assets Provision

             7.    If any of the above-described forfeitable property,

as a result of any act or omission of CRAIG ZABALA, the defendant,

                   a.     cannot be located upon the exercise of due

diligence;

                   b.     has been transferred or sold to, or

deposited with, a third party;


                                       4
       Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 5 of 6




                c.    has been placed beyond the jurisdiction of

the court;

                d.    has been substantially diminished in value;

or

                e.    has been commingled with other property

which cannot be divided without difficulty,

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code Section 2461, to seek forfeiture of any other property of

the defendant up to the value of the forfeitable property

described above.

       (Title 18, United States Code, Section 981 (a) (1) (C);
           Title 21, United States Code, Section 853(p);
            Title 28, United States Code, Section 2461.)




                                        Actin   United States Attorney




                                    5
         Case 1:20-cr-00564-JPO Document 14 Filed 10/22/20 Page 6 of 6




                   Form No. USA-33s-274        (Ed. 9-25-58)




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK




                        UNITED STATES OF AMERICA

                                     - V. -


                               CRAIG ZABALA,

                                                      Defendant.



                                   INFORMATION

                               20 Cr.          ( )

                             (18   u.s.c.   § 371.)




                              AUDREY STRAUSS
                       Acting United States Attorney


10/22/2020 Fld. Information and Waiver of Indictment.
           Defendant Craig Zabala present with attorney Michael Kelly; AUSA Joshua
           Naftalis present; Court reporter present. Defendant is arraigned and
           sworn. The Court accepts defendant’s plea of Guilty as to count 1. The
           sentencing date is set for February 5, 2021 at 11:00 am. The
           defendant’s sentencing submission is due by January 22, 2021 and the
           government’s submission is due January 29, 2021. The PSR was ordered
           and bail is continued. (See transcript)

                                                           Oetken, J

                                            Submitted by       Bruce Hampton
                                                               Courtroom Deputy
